Citation Nr: 0529490	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-03 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for arthritis of the lumbar spine.  

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for fractured ribs, left side. 

3.  Entitlement to service connection for stomach pain.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and niece

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on a period of active duty in the Army 
from December 1942 to November 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2003, the veteran had a personal hearing at the RO 
with a Decision Review Officer (DRO).  In addition, the 
veteran had a Travel Board hearing with the undersigned Judge 
at the RO in September 2005.  

A motion for advance on the docket (AOD) was granted by the 
undersigned Judge from the Board in October 2005.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the September 2005 hearing, the veteran testified that he 
had received Social Security (SSA) disability benefits 
starting in 1966.  The record also contains some 
contemporaneous documents in the 1960s that indicate that the 
veteran was receiving Social Security Administration 
disability benefits.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision could possibly contain 
relevant evidence and are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
acknowledges that it may be unlikely that SSA records from 
the 1960s still exist.  Nonetheless, the medical records from 
SSA pertaining to any original or continuing award of 
disability benefits should be requested and associated with 
the claims file. 

In addition, at the September 2005 hearing, the veteran also 
indicated that he had received treatment for his claimed rib, 
back, and stomach disabilities, at either a private facility 
or at a VA facility.  As required under 38 C.F.R. 
§ 3.159(c)(3), VA must attempt to procure treatment records 
identified by the veteran.  See 38 C.F.R. § 3.159(c) (2005).  

In view of the foregoing, this case is REMANDED for the 
following:

1.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.

2.  Make arrangements to obtain the 
veteran's treatment records from the 
facility or facilities mentioned at pages 
16 and 17 of the September 2005 hearing 
transcript for the period of November 
1946 to the present.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.

3.  Readjudicate the veteran's claims 
including, whether new and material 
evidence has been received in order to 
reopen a claim of entitlement to service 
connection for arthritis of the lumbar 
spine; whether new and material evidence 
has been received in order to reopen a 
claim of entitlement to service 
connection for fractured ribs, left side; 
and entitlement to service connection for 
stomach pain.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits since January 
2004.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


